Case 3:19-cv-00423 Document 111-5 Filed 07/21/21 Page 1 of 2 PageID #: 2478
                                                                              1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

        ______________________________x
                                      :
        HERSHEL WOODROW WILLIAMS,     :             Civil Action
                                      :
                        Plaintiff,    :             No.   3:19-cv-00423
                                      :
        v.                            :
                                      :             Date:   March 30, 2020
        BRYAN MARK RIGG, et al.,      :
                                      :
                         Defendant.   :
        ______________________________x


              TRANSCRIPT OF NON-EVIDENTIARY HEARING - TRO HELD
             BEFORE THE HONORABLE THOMAS E. JOHNSTON, CHIEF JUDGE
                         UNITED STATES DISTRICT COURT
                         IN CHARLESTON, WEST VIRGINIA
                                TELEPHONICALLY

        APPEARANCES:

        For the Plaintiff:              JOHN H. MAHANEY, ESQ.
        (By telephone)                  BRITTANY GIVEN, ESQ.
                                        Dinsmore & Shohl
                                        P. O. Box 2185
                                        Huntington, WV 25722-2185

        For the Defendant:              THOMAS M. HANCOCK, ESQ.
        (By telephone)                  ALEXANDER C. FRAMPTON, ESQ.
                                        Nelson Mullins Riley &
                                        Scarborough
                                        P. O. Box 1856
                                        Huntington, WV 25719-1856




        Court Reporter:                 Ayme Cochran, RMR, CRR

        Proceedings recorded by mechanical stenography;
        transcript produced by computer.



                                                                EXHIBIT E

                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 3:19-cv-00423 Document 111-5 Filed 07/21/21 Page 2 of 2 PageID #: 2479
                                                                                  43


 1      interest that we have, and that's our burden to prove it.             I

 2      agree we have to prove it, but if we prove it, that Mr. Rigg

 3      agreed that he wouldn't publish unless we were in agreement

 4      with that, then that's a protectable interest and they can't

 5      stand there and say that and ask for the Court to

 6      countenance it and say, yeah, you know, that's okay.            You

 7      may have said that, but there's no ramification to it.

 8      There's no teeth and it's certainly -- it's unenforceable

 9      because of the West Virginia Constitution either in damages

10      or an injunction.

11            And I submit that, in either case, the Court -- if we

12      prove the traditional elements for the need for an

13      injunction, then it applies both ways.         And the Court is

14      going to get to look at the agreement.         And I agree that the

15      parties never came to a meeting of the mind on every single

16      issue out there, but Mr. Rigg signed, he actually signed a

17      version of the agreement that actually Mr. Williams signed,

18      as well, but Mr. Rigg signed it, signed it twice, in a

19      provision that says, "The book will be a collaborative

20      effort by all parties noted above.        Mr. Williams and Author

21      Mr. Rigg shall mutually decide on the book, content, title

22      and when the book is complete and ready to be published.

23      The design, format and style of the book, including text,

24      photos, graphic material and dust jacket art will also be

25      mutually developed."


                Ayme A. Cochran, RMR, CRR (304) 347-3128
